*177MEMORANDUM **
Carmelita Viray appeals pro se from the district court’s order dismissing her action for lack of subject matter jurisdiction. We have jurisdiction under 28 U.S.C. § 1291. Dismissal for lack of subject matter jurisdiction is reviewed de novo. See Luong v. Circuit City Stores, Inc., 368 F.3d 1109, 1111 n. 2 (9th Cir.2004). We affirm.
On April 3, 2004, Viray submitted an administrative tort claim alleging that as a result of being terminated from employment with the United States Department of the Navy, she suffered stress and became disabled on July 14, 1983. Viray alleged in her complaint that her administrative tort claim was wrongfully denied and sought damages in the amount of $5,000,000.
Because the administrative tort claim was not filed within two years of its accrual, the district court properly dismissed Viray’s action. See 28 U.S.C. § 2401(b); see also Cato v. United States, 70 F.3d 1103, 1107 (9th Cir.1995) (holding that claims not pursued within two years of their accrual, fall outside of the Federal Tort Claims Act’s limited waiver of sovereign immunity).
Accordingly, appellee’s motion for summary affirmance is granted.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.